EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Bergner on 13 May 2022.

Pursuant to MPEP 606.01, the title has been changed to read:
--CONTAINER-BASED VIRTUALIZATION SYSTEM EXTENDING KERNEL FUNCTIONALITY USING KERNEL MODULES COMPILED BY A COMPILING CONTAINER AND LOADED BY AN APPLICATION CONTAINER—

Please replace claim 13 with the following:
13. (currently amended) A computer program product comprising a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code being configured to extend kernel functionality of a kernel of a container-based virtualization system comprising a compiling container for compiling kernel modules against the kernel of the container-based virtualization system, and an application container for extending kernel functionality of the kernel using a kernel module; wherein the computer-readable program code, when executed by a processor, causes the application container to: 
input the kernel module to the compiling container; 
receive from the compiling container the compiled kernel module; and 
load the compiled kernel module to the kernel of the system for enabling the extension of the kernel functionality.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Eder et al. Pub. No.: US 2020/0394049 A1 discloses a privileged container that may compile a kernel driver before loading the compiled kernel driver into a host operating system. Upon successfully loading the kernel driver, a workload container may use a hardware element associated with the kernel driver to execute a workload. However, the workload container does not input the kernel driver into the privileged container for compilation, nor does the workload container receive a compiled kernel driver from the privileged container, nor does the workload container load the compiled kernel driver into the host operating system kernel.
Ferraro et al. Pub. No.: US 2020/0225968 A1 discloses deploying an application in a first container configured to execute the application by performing just-in-time compilation of intermediate code, compiling program code in a second container by performing ahead-of-time compilation, and when ahead-of-time compilation is complete, executing the application in the second container. However, the first container does not transmit code to the second container for compilation, does not receive compiled code, and does not load compiled code into a kernel.
Chen et al. Pub. No.: US 2020/0065124 A1 discloses a first a second container which perform just in time compilation of byte code to produce code for a code store, which is then consumed by a third container. However, uncompiled code is not input to a container for compilation, and none of the containers load the compiled code into a kernel.
Stoodley Pub. No.: US 2015/0378752 A1 discloses compiling code in a first JVM and loading compiled code into a second JVM. However, JVMs are not the same as containers, an application JVM does not input uncompiled code into the first JVM for compilation, and no JVMs load compiled code into a kernel.

Interpreting the claims in light of the specification, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims, comprising a container-based virtualization system providing a compiling container, and an application container, the application container inputting a kernel module to the compiling container which compiles the kernel module, receiving by the application container the compiled kernel module, and loading by the application container the compiled kernel module into a kernel to extend kernel functionality. Because the prior art does not expressly teach or render obvious the invention as recited in amended independent claims, the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Examiner, Art Unit 2195